DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 5,958,288) in view of Park et al (US 2018/0355213 A1) and Stender et al (US 2016/0237315 A1).
Mueller discloses a chemical-mechanical planarization composition (col.2, lines 62-64), using the composition for CMP of tungsten (col.2, line 63), and a system including a polishing pad (col.9, lines 1-6), the composition  comprising:
abrasive (such as silica, col.6, lines 15-20, colloidal silica col.7, line 33) having a size of less than 400 nm (col.7, lines 21-22);
metal-ligand complex catalyst (e.g., iron(III) oxalate (col.5, lines 23-34,44,46,);

solvent (e.g., water (“aqueous media”) col.7, line 25, 62-64);
wherein the metal-ligand complex catalyst of iron (III) oxalate has the cited general molecular structure with n= 3 and m is expected to be within the cited range, which is in the cited range; metal ion of Fe; and ligand molecule L of organic acid such as oxalate.  The composition is expected to be stable, as broadly interpreted, because it is able to polish.
Abrasive Size
Mueller fails to disclose a size of the abrasive in the cited range.  Park teaches a composition similar to Mueller and is obvious to modify Mueller because of the similar purpose in their teachings.  
Park teaches a chemical-mechanical planarization composition [0002], using the composition for CMP of tungsten, and a system including a polishing pad [0058], the composition  comprising:
colloidal silica [0015] having a size of 40-130 nm [0017], which is within the cited range;
metal-ligand complex catalyst (e.g., ammonium iron(III) oxalate [0039]);
oxidizing agent (e.g., hydrogen peroxide, [0020]); and
solvent (e.g., water [025]);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited size of abrasive to the cited range in the method of Mueller because Park teaches that these sizes are useful for polishing and modifying Mueller by Park is expected to give a predictable result of polishing of tungsten.
pH
Mueller also fails to disclose the pH.  Park teaches that a pH regulator may be added to 
Stender also teaches that a pH regulator may be added to adjust the pH to the range of 1 to 12, more preferably 3 to 9, or most preferably 6 to 8 [0167].  These ranges encompass or are within the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, (ii) Stender and the instant invention both use the pH adjustor for the same purpose of adjusting the pH of a polishing composition together show that the full range is taught with sufficient specificity.
More specifically, Stender also teaches a CMP composition of tungsten [0014] comprising an abrasive such as silica [0053]-[0058], a metal-ligand complex catalyst (e.g., ammonium iron (III) oxalate trihydrate [0161]), oxidizing agent (such as hydrogen peroxide [0092], and pH adjustors [0166].  Stender teaches pH ranges that encompass or are within the cited range.  Stender also teaches examples in the cited range of pH 5 [0255] or pH 7 [0225].  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited size of abrasive and to vary the pH to the cited range in the method of Mueller because Stender teaches the pH can be varied to a desired value, including the cited range, and modifying Mueller by Stender is expected to give a predictable result of polishing of tungsten.
As to claims 2, 9 and 16, Mueller also discloses iron (II or III) citrate, acetate, or gluconate (col.5, lines 44-46.)

As to claims 5, 12 and 19, Mueller discloses the oxidizing agent comprises 0.5-50 or 1-10 weight percent (col.5, lines 18-20), and examples that range from 0.1-5% (col.10, Table 3.)  The claimed range is 1-100,000 ppm, or 0.0001-10 weight percent.  This largely overlaps with the range disclosed by Mueller.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The largely overlapping ranges provide sufficient specificity because the oxidizing agent serves the same purpose in both solution.
As to claims 7 and 14, Mueller discloses to polish tungsten, TiN over an oxide layer (PETEOS) (col.11, Example 7.)
As to claims 8 and 15, the composition of Mueller is the same as in the instant invention, and is therefore expected to have the same results.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 5,958,288) in view of Park et al (US 2018/0355213 A1) and Stender et al (US 2016/0237315 A1), as applied to claims 1, 7 and 14, and further in view of McConnell et al (US 2012/0028466 A1).
As to claims 6, 13 and 20, Mueller discloses iron (III) oxalate (see rejection of claim 1) and colloidal silica, hydrogen peroxide, and water (see rejection of claim 1).  Mueller fails to disclose to include polyethyleneimine.
McConnell teaches that branched polyethyleneimine is a useful corrosion inhibitor in CMP compositions [0099]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the cited branched 

Response to Pre-Brief Appeal Conference
	Stender is newly relied upon to teach the obviousness of the pH range of 4 to 9.  
Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 5,958,288) in view of Park et al (US 2018/0355213 A1) and Stender et al (US 2016/0237315 A1), and
claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 5,958,288) in view of Park et al (US 2018/0355213 A1) and Stender et al (US 2016/0237315 A1), as applied to claims 1, 7 and 14, and further in view of McConnell et al (US 2012/0028466 A1).

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive to the extent they still apply.  
Applicant argues Mueller is not similar to Park and thus not obvious to combine.  In response, Park is not relied upon to teach a synergistic combination when the primary reference already teaches compositions consisting essentially of the cited compounds.  Applicant has not pointed out how the reliance of the teaching of abrasive size in Park relates to the asserted synergistic combination.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713